Citation Nr: 0800013	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  04-41 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to an initial rating in excess of 30 percent 
for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had periods of active service between June 1975 
and January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision.  In 
pertinent part, this rating decision granted service 
connection for hepatitis C, assigning a 20 percent 
evaluation, granted service connection for diabetes mellitus, 
assigning a 20 percent rating, granted service connection for 
a back disability, rated as noncompensable, and denied 
service connection for heart disease.  The effective date for 
the grants of service connection was as of the day after 
separation from service.  The veteran filed a February 2004 
notice of disagreement to the ratings assigned to the 
disabilities granted service connection and to the denial of 
service connection for heart disease.  

In the December 2004 statement of the case, the RO increased 
the rating for service-connected hepatitis C to 30 percent 
and increased the rating for service-connected back 
disability to 10 percent; both increased ratings were 
effective as of the date of service connection.  The 
statement of the case continued the 20 percent rating for 
diabetes mellitus (listed as "type 2 diabetes mellitus with 
erectile dysfunction") and continued the denial of service 
connection for heart disease.  By filing a December 2004 VA 
Form 9, the veteran perfected his claim as to the issues of 
an increased rating for hepatitis C, diabetes mellitus, and 
service connection for heart disease.  In a March 2006 rating 
decision, the Board granted a separate rating for diabetic 
vasculopathy of the penis, rated as 20 percent disabling and 
effective as of the day after separation from service.  In a 
May 2006 statement, the veteran indicated that he was 
satisfied with this rating.  Therefore, this issue is no 
longer on appeal.  See 38 C.F.R. § 20.204.  Thus, as the 
veteran did not perfect the claim as to an increased rating 
for the back disability and is satisfied with the ratings 
related to his diabetes, the issues remaining on appeal are 
as listed on the title page.

The veteran testified before the undersigned Veterans Law 
Judge in October 2007 via video conference.  A copy of the 
transcript of this hearing has been associated with the 
claims file.

In a letter dated October 12, 2007, the veteran continued to 
indicate that he was satisfied with the rating assigned 
regarding his diabetes, but also indicated that he 
experienced additional disabilities secondary to his service-
connected diabetes, including a skin disability and painful 
joints.  The veteran also noted that he had depression and 
anxiety secondary to service-connected hepatitis C.  The RO 
is directed to take appropriate action regarding these raised 
claims for service connection for a skin disease and a 
multiple joint disability secondary to service-connected 
diabetes mellitus and painful joints, and service connection 
for a psychiatric disorder secondary to service-connected 
hepatitis C. 

The issue of an increased rating for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The medical evidence is at least in equipoise in showing that 
the veteran has a current diagnosis of aortic stenosis and 
aortic insufficiency or valvular heart disease that began 
during service.  


CONCLUSION OF LAW

Service connection for aortic stenosis and aortic 
insufficiency is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for heart 
disease.  Therefore, no further development is needed with 
respect to this claim.  The other claim on appeal, 
entitlement to an initial rating in excess of 30 percent for 
hepatitis C, is addressed in the remand below.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.


Factual Background

The veteran contends that he has heart disease that began 
during service.  

The Board notes that a February 2004 rating decision granted 
service connection for hypertension and it is rated 
noncompensable.  It is also pertinent to note that the 
veteran works as a register nurse in an operating room.

The veteran had active service from June 1975 to January 
2004.  A March 2003 echocardiogram revealed moderate aortic 
insufficiency and mild aortic stenosis.

The veteran underwent an October 2003 contract VA 
examination, prior to his discharge from service.  The 
examiner documented that the veteran had been diagnosed as 
having multi-focal premature ventricular contraction with 
bigeminy and aortic insufficiency.  Symptoms included angina, 
fatigue, palpitations and abnormal electrocardiogram.  The 
veteran reported pain in the left chest and arching pain.  
The veteran reported that he could feel the palpitations.  
The examiner found no congestive heart failure, no rheumatic 
heart disease, and no surgery for the heart condition.  
Examination that day found normal sinus rhythm with no 
murmurs, rubs or gallops.  The examiner again noted that the 
veteran's electrocardiogram was normal and the examiner did 
not diagnosis heart disease.

The veteran underwent an additional VA examination in 
November 2004.  The examiner noted that the veteran's heart 
was of normal size and mechanism, with no murmurs being 
appreciated.  The examiner did note, however, regular 
tachycardia.  Additional medical records document heart 
palpitation and PVCs. 

The veteran underwent an additional contract VA examination 
in December 2006 by a medical doctor.  The examiner noted 
that the veteran had suffered from aortic insufficiency, 
aortic stenosis and ventricular ectopy.  The veteran had 
experience six attacks of these symptoms in the last year, 
with each attack lasting 1 day.  He also noted, however, 
that:  It was further noted that, as a result of his heart 
disease the veteran has not suffered from congestive heart 
failure.  The veteran was not under any treatment for these 
conditions.  Examination revealed no heaves or thrills, no 
murmurs or gallops.  The examination revealed regular sinus 
rhythm.  Examination of the heart did not reveal any evidence 
of congestive heart failure, cardiomegaly or cor pulmonale.  
The examiner noted review of medical records.  Thereafter, 
the examiner noted that there was no diagnosis of heart 
disease because there was no pathology to render a diagnosis.  
He opined that there was no underlying heart disease.  

The examiner completed an addendum to this report.  The 
veteran was asked what evidence from reviewed records and the 
current exam led the examiner to the opinion that there was 
no heart disease.  The examiner went through the reviewed 
evidence and reaffirmed his opinion that there was no 
evidence of a current cardiac condition.

In a December 2006 private medical letter, a clinician noted 
that, in terms of cardiac disease, the veteran's previous 
echocardiograms showed some mild aortic sclerosis and 
insufficiency, but this had not affected the veteran's 
function.  She continued that although the veteran did not 
have known coronary disease, he had the risk equivalent due 
to diabetes.  She indicated that the veteran was more likely 
to develop cardiac disease or disability from his risk 
related to diabetes than from the veteran's mild valvular 
disease.  

Analysis

The service and post-service medical evidence is conflicting 
as to whether the veteran has a current diagnosis of a heart 
disease.  The veteran had almost 30 years of active duty and 
there is no question that a cardiac evaluation that included 
an echocardiogram during his last year of service resulted in 
a diagnosis of aortic stenosis and aortic insufficiency or 
valvular heart disease.  The post service examinations appear 
to rule out such a diagnosis but upon further scrutiny, the 
December 2006 examiner also reported that, as the result of 
his heart disease, the veteran did not have congestive heart 
failure.  (Emphasis added.)  In a December 2006 medical 
statement, another physician indicated that the veteran was 
more likely to develop cardiac disease or disability from his 
risk related to diabetes than from the veteran's mild 
valvular disease.  (Emphasis added.)  While there may not be 
significant cardiac functional impairment at present, such a 
finding goes to the appropriate rating.  Given the clear 
identification of valvular (specifically aortic) disease by 
echocardiogram during relatively recent service, it is the 
Board's judgment that the medical evidence is at least in 
equipoise in showing that the veteran has a current diagnosis 
of valvular heart disease that began during service.  With 
application of the doctrine of reasonable doubt, service 
connection for aortic stenosis and aortic insufficiency is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303.  See also, e.g., Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant").


ORDER

Service connection for aortic stenosis and aortic 
insufficiency is granted.


REMAND

The veteran contends that his hepatitis C warrants a higher 
rating.  In his substantive appeal, he specifically alleged 
the disability warrants a 60 percent rating.  He noted that 
he has constant fatigue, is easily nauseated, has painful 
joints and right quadrant pain.  The veteran noted that he 
has not responded to treatment for the disease.  The veteran 
has sent in a document detailing, that out of a number of 145 
possible work days, he missed 62 days, worked only partial 
days on an additional 30 days, and had 15 holiday/vacation 
days.

An October 2003 ultrasound revealed hepatomegaly with 
marginal splenomegaly.  In the October 2003 contract VA 
examination, the examiner noted that the veteran had been 
diagnosed as having hepatitis C in 1997.  At the time of this 
examination, the disability did not affect the veteran's body 
weight.  The veteran had right lower abdominal pain.  The 
disability caused fatigue, depression, anxiety and 
gastrointestinal disturbance.  Physical examination of the 
abdomen was normal, with no ascites, superficial veins or 
tenderness.  The liver and spleen were not palpable.

The veteran underwent an additional VA examination in 
November 2004.  The examiner diagnosed chronic hepatitis with 
hepatic cirrhosis.

An August 2005 abdomen ultrasound revealed mild splenomegaly 
(spelled in the report as "spondomegaly").  The liver 
appeared to be at most upper borderline normal is size.  A 
July 2006 abdomen ultrasound revealed mild diffuse increased 
echogencity of the liver parenchyma, suggesting a degree of 
fatty infiltration or mild cirrhotic change.  

The veteran underwent an examination at the University of 
Washington in August 2006.  The clinician documented that 
treatment of the hepatitis C had been unsuccessful.  The 
clinician noted that the veteran did not have weight changes.  
There was no palpable splenomegaly and the liver edge was 
palpable with deep inspiration only.  The examiner documented 
that the veteran was early in his course of cirrhosis.

The veteran underwent an additional contract VA examination 
in December 2006.  The examiner noted that the veteran's body 
weight had gone from 204 pounds to 188 pounds in one month 
due to this disability.  The veteran had not received any 
treatment to correct the weight change.  The examiner noted 
that the veteran's hepatitis C also caused easy fatigability, 
arthralgias, gastrointestinal disturbances, nausea, vomiting, 
loss of appetite, right upper quadrant pain sleep 
disturbance, inertia, and spider angioma on the chest.  The 
veteran had incapacitating episodes, with doctor recommended 
bed rest, of a total duration of 18 days during the past 
year.  On physical examination, the liver was not palpable 
and there is no tenderness present.

A February 2007 abdominal ultrasound revealed that the liver 
measured 16 cm and there was normal echo-texture.  Impression 
was moderately severe splenomegaly.

In an August 2007 private medical letter, a medical doctor 
noted that the veteran presented to his clinic on a regular 
basis complaining of extreme fatigue, general malaise, and 
loss of appetite resulting in a 17 pound weight loss since 
November 2006.

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability 
to gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-
year-period preceding onset of the disease.  38 C.F.R. 
§ 4.112.

Diagnostic Code 38 C.F.R. § 7312, located in 38 C.F.R. 
§ 4.114, provides rating criteria for cirrhosis of the liver.  
This is the rating code under which the veteran's disability 
is currently rated as 30 percent disabling.  A 10 percent 
rating is warranted for symptoms such as weakness, anorexia, 
abdominal pain and malaise.  A 30 percent rating is warranted 
when the evidence indicates that there is portal hypertension 
and splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss.  A 50 percent rating 
is indicated when there is a history of one episode of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis).  A 70 percent 
rating is assigned when there is a history of two or more 
episodes of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis), but 
with periods of remission between attacks.  A 100 percent 
rating is assigned when there is generalized weakness, 
substantial weight loss, and persistent jaundice, or; with 
one of the following refractory to treatment:  ascites, 
hepatic encephalopathy, hemorrhage from varices or portal 
gastropathy (erosive gastritis).  

Diagnostic Code 38 C.F.R. § 7354, also located in 38 C.F.R. 
§ 4.114, provides rating criteria for hepatitis C.  
Nonsymptomatic hepatitis is rated as noncompensable (0 
percent).  A 10 percent rating is assigned for intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of a least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent rating is 
warranted for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.

A 40 percent rating is assigned for daily fatigue, malaise, 
and anorexia with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) have a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is warranted with serologic 
evidence of hepatitis C infection and the following signs and 
symptoms due to hepatic C infection:  Near constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right quadrant pain).

Note (1) after Diagnostic Code 7354 directs to evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code for sequelae.  Note (2) 
provides that, for purposes of evaluating condition under 
diagnostic code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  See Note (1) and Note 
(2) after Diagnostic Code 7354, located in 38 C.F.R. § 4.114.

The veteran's disability has progressed during the time this 
appeal has been pending, with the veteran developing 
cirrhosis of the liver due to his hepatitis C.  The RO found 
that separate ratings under Diagnostic Code 7312 and 
Diagnostic Code 7354 were not appropriate.  There is 
indication in the record, however, that the veteran has signs 
and symptoms listed in each respective diagnostic code that 
are unique to that diagnostic code, although it is not clear 
whether the veteran currently has active hepatitis C or 
residuals of this disease in addition to his cirrhosis of the 
liver.  In other words, one question that arises is whether 
the veteran's cirrhosis of the liver supplanted his hepatitis 
C.  It is clear, however, that, as indicated by Note (1), 
separate ratings are allowed.  In addition, there is 
conflicting evidence in the record regarding the amount of 
weight loss the veteran has experienced due to hepatitis 
C/cirrhosis of the liver.  After review of the examinations 
of record, therefore, the Board finds that an additional VA 
examination is necessary to determine, to the extent that is 
possible, symptoms and functional impairment due to hepatitis 
C versus cirrhosis of the liver. 38 C.F.R. § 3.327 (2007).

The examiner should be provided with a copy of 38 C.F.R. 
§ 4.112 and Diagnostic Codes 7312 and 7354.  After review of 
this material, the examiner should determine whether the 
veteran has had "substantial weight loss" or "minor weight 
loss" attributable to hepatitis C/cirrhosis of the liver.  

Also, as noted above, the veteran faxed records to the Board.  
In an October 12, 2007 letter, the veteran attached an index 
of materials he was sending.  It appears that not all records 
listed in this index are of record.  The veteran should be 
notified of this, and be given an opportunity to 
resubmit/submit this evidence.

Accordingly, the case is REMANDED for the following actions:

1.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
hepatitis C/cirrhosis of the liver must 
be obtained for inclusion in the record.

2.  The veteran should be notified that 
the record does not contain all items 
listed in the index included in the 
letter dated October 12, 2007.  The 
veteran should be provided with an 
opportunity to resubmit/submit this 
evidence.  He should be notified of an 
appropriate time limit in which to 
provide this evidence before which it 
will be assumed that he does not wish to 
resubmit/submit this evidence.

3.  The veteran should be scheduled for a 
VA gastrointestinal examination for the 
purpose of determining the current 
severity of his service-connected 
hepatitis C and cirrhosis of the liver.  
The claims file and a copy of this remand 
should be sent to the examiner.  In 
addition, the examiner should be provided 
with a copy of 38 C.F.R. § 4.112, which 
defines weight loss, as well as 
Diagnostic Codes 7312 and 7354, located 
in 38 C.F.R. § 4.114, which provide 
rating criteria for hepatitis C and 
cirrhosis of the liver.

Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, and with 
reference to the provided VA regulations, 
to the extent that is possible, the 
examiner should thoroughly identify and 
describe all symptoms and functional 
impairment due to hepatitis C; and all 
symptoms and functional impairment due to 
cirrhosis of the liver.

The examiner should determine whether the 
veteran has had "substantial weight 
loss" or "minor weight loss" 
attributable to either disorder.  The 
examiner should also determine the 
duration of the veteran's incapacitating 
episodes during the past 12-month period.

If the clinician is unable to complete 
any analysis requested without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the veteran's claim for 
an initial or staged rating in excess of 
30 percent for hepatitis C must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  The RO/AMC should 
specifically consider whether separate 
ratings under Diagnostic Codes 7312 and 
7354 are appropriate.

If the benefit sought on appeal remains 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


